Dismissed and Opinion Filed December 12, 2016




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00833-CV

                                ERUM AHMED, Appellant
                                        V.
                               MALEK SAMADIAN, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01040-B

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s motion to dismiss the appeal is GRANTED. We DISMISS the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


160833F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

ERUM AHMED, Appellant                             On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-16-00833-CV       V.                       Trial Court Cause No. CC-16-01040-B.
                                                  Opinion delivered by Chief Justice Wright.
MALEK SAMADIAN, Appellee                          Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that appellee MALEK SAMADIAN recover his costs of this appeal from
appellant ERUM AHMED.


Judgment entered December 12, 2016.




                                            –2–